Certainly; one may chase cattle out of his own land with a dog, so may a commoner; and if my dog chases them on another's land contrary to my will, trespass does not lie, and the party may chase cattle out of his land on that of the owner of the cattle, but not if it be shown with corn; and yet in cases of necessity, he may chase them on the owner's corn land. Yet, it still seems that the owner of the cattle may have trespass in such cases, for it is not lawful to procure an easement to one's self, to the injury of another.